DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/30/2021.
	Claims 1-20 are pending in this application.
	
Specification

2.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejection - Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,978,410.
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention was made that the claims of the Patent recite all claimed limitations of the instant application.  The claims of the instant application are merely describing the limitations of the Patent in different ways, and they are obviously anticipated by the claims of the Patent.

See the claimed element mapping below for example (in which elements 1a., 1b., 1c., etc., of the bending claims are respectively mapped to elements 1a., 1b., 1c., etc., respectively, of the prior art):

Pending Claims:

1. A semiconductor structure, comprising: 
1a.   a first substrate; 
1b.  a second substrate, disposed over the first substrate; 
1c.  a die, disposed over the second substrate; 
1d.  a via, extending through the second substrate and electrically connecting to the die; 
1e.  a redistribution layer (RDL) disposed between the first substrate and the second substrate, including a dielectric layer, a first conductive structure electrically connecting to the via, and a second conductive structure laterally surrounding the first conductive structure; and 
1f.  an underfill material, partially surrounding the RDL, wherein one end of the second conductive structure exposed through the dielectric layer is entirely in contact with the underfill material.
Claims of Patent No. 10,978,410:

1. A semiconductor structure, comprising: 
1a.  a first substrate; 
1b.  a second substrate, disposed over the first substrate; 
1c.  a die, disposed over the second substrate; 
1d.  a via, extending through the second substrate and electrically connecting to the die; 
1e.  a redistribution layer (RDL) disposed between the first substrate and the second substrate, including a dielectric layer, a first conductive structure electrically connecting to the via, and a second conductive structure surrounding the first conductive structure; and 
1e.  a first underfill material, disposed between the first substrate and the RDL, wherein one end of the second conductive structure exposed through the dielectric layer is entirely in contact with the first underfill material.


2. The semiconductor structure of Claim 1, wherein the second conductive structure is disposed adjacent to the first conductive structure or an edge of the RDL.  



3. The semiconductor structure of Claim 1, wherein a distance between the first conductive structure and an edge of the dielectric layer is greater than a distance between the second conductive structure and the edge of the dielectric layer.  


4. The semiconductor structure of Claim 1, further comprising: a barrier layer, disposed between the second substrate and the RDL.  


2. The semiconductor structure of claim 1, wherein the second conductive structure encircles the first conductive structure from a top view perspective.

6. The semiconductor structure of claim 1, wherein a distance between the first conductive structure and the second conductive structure is greater than a distance between the second conductive structure and the edge of the dielectric layer.
3. The semiconductor structure of claim 1, further comprising: a barrier layer, disposed between the second substrate and the RDL.


8. A semiconductor structure, comprising: 

8.1  a first substrate; 

8.2  a redistribution layer (RDL), disposed over the first substrate, and including a dielectric layer, a first conductive structure disposed in the dielectric layer, and a second conductive structure laterally surrounding the first conductive structure; 

8.3  a plurality of conductive bumps, disposed between and electrically connecting the first substrate and the first conductive structure, wherein the plurality of conductive bumps are electrically isolated from the second conductive structure; 

8.4  a second substrate, disposed over the RDL; 

8.5  a via, extending through the second substrate, and electrically connecting to the first conductive structure; and a die, disposed over the second substrate, and electrically connecting to the via.


8. A semiconductor structure, comprising: 
8.1  a first substrate; 
8.2  a redistribution layer (RDL), disposed over the first substrate, and including a dielectric layer, a first conductive structure disposed in the dielectric layer, and a second conductive structure surrounding the first conductive structure, wherein the second conductive structure is disposed entirely within the dielectric layer; 
8.3  a plurality of conductive bumps, disposed between and electrically connecting the first substrate and the first conductive structure, wherein the plurality of conductive bumps are electrically isolated from the second conductive structure; 
8.4  a second substrate, disposed over the RDL; 
8.5  a via, extending through the second substrate, and electrically connecting to the first conductive structure and electrically isolated from the second conductive structure; and a die, disposed over the second substrate, and electrically connecting to the via.


15. A semiconductor structure, comprising: 

15.1  a die; 

15.2  a first substrate, disposed over the die; 

15.3  a redistribution layer (RDL), disposed over the first substrate, and comprising a dielectric layer, a first conductive structure disposed in the dielectric layer, and a second conductive structure disposed adjacent to the first conductive feature in the dielectric layer; 





15.4  a second substrate, disposed over the RDL; and 


15.5  a plurality of conductive bumps, disposed between the RDL and the second substrate, electrically connecting to the first conductive structure, and electrically isolated from the second conductive structure.

15. A semiconductor structure, comprising: 
15.1  a die; 
15.2  a first substrate, disposed over the die; 15.3  a redistribution layer (RDL), disposed over the first substrate, and comprising a dielectric layer, a first conductive structure disposed in the dielectric layer, and a second conductive structure surrounding the first conductive feature in the dielectric layer, wherein a height of the dielectric layer, a height of the first conductive structure, and a height of the second conductive structure are substantially the same; 
15.4  a second substrate, disposed over the RDL, and electrically connecting to the first conductive structure; and 
15.5  a plurality of conductive bumps, disposed between the RDL and the second substrate, electrically connecting to the first conductive structure, and electrically isolated from the second conductive structure.





Conclusion

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        June 07, 2022